Supreme Court

       In the Matter of Janet A. Mastronardi:              No. 2013-71-M.P.


                                           ORDER

       On March 11, 2013, this Court’s Chief Disciplinary Counsel filed a Petition for

Interim Suspension which avers that the Respondent, Janet A. Mastronardi, a member of

the Rhode Island Bar, has engaged in serious professional misconduct.

       The Respondent’s counsel was served in hand with notice that this Petition would

be presented to the Court on March 11, 2013.         The Respondent’s counsel advised

Disciplinary Counsel that the Respondent did not object to the petition and waived her

right to appear before the Court. After review of the petition, we deem that an Order of

interim suspension is appropriate.

       Accordingly, it is ordered, adjudged, and decreed that the Respondent, Janet A.

Mastronardi be and she is hereby suspended from engaging in the practice of law in this

State until further Order of this Court.

       It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be

appointed as Special Master to take possession of all Respondent’s client files and

accounts; to inventory them; and to take whatever steps are necessary to protect the

clients’ interest. Disciplinary Counsel is further empowered to enter upon Respondent’s

office premises in order to effectuate this Order.

       Entered as an Order of this Court this 11th day of March 2013.

                                                     By Order,

                                                     _________/s/__________________
                                                           Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Janet A. Mastronardi.

CASE NO:            No. 2013-71-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   March 11, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:   David Curtin, Esq.
                                      Chief Disciplinary Counsel

                    For Respondent: Paul J. Ferns, Esq.